DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/965,109 (see U.S. Patent App. No. 2021/0035717 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because App ‘109 claims a substantially identical magnetic MnZnFe core having additional magnetic and non-magnetic additives meeting the claimed limitations, including the relative location of said material at the grain/grain boundaries (see claim 1).  App ‘109 also disclose encompassing permeability and core loss values (see claim 1).  Regarding the properties in claims 2 – 5, the Examiner notes that these are characterization methodologies to characterize the long-term properties of the magnetic core, as well as the behavior of the magnetic core under various stress conditions.  The Examiner deems that it would have been within the knowledge of a person of ordinary skill in the art to control and/or tailor the properties of the core to meet the claimed limitations as these are simply methodologies to determine/characterize the long-term behavior and response to external stress of the core.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 20 refer to amounts of certain elements in either mol% or ppm, but it is unclear if these are referring to the amounts as metal oxides or purely of the metal.  Conventionally, in ferrites, they are often referenced as the metal oxides (as those are the starting materials) and the as-filed disclosure adds to the confusion because it appears to reference both ways to determine the amounts; e.g. claim 9 vs claim 16:

    PNG
    media_image1.png
    208
    914
    media_image1.png
    Greyscale
 (element only)

    PNG
    media_image2.png
    290
    619
    media_image2.png
    Greyscale
(explicitly claiming them as the oxides)
Applicants are requested to provide clarification on the record, as well as pointing to explicit support in the as-filed disclosure for how these additives are supposed to be determined.  For the purpose of evaluating the prior art, the Examiner has allowed for either method to be taken to read on the claimed amounts, as long as the magnitude of the amount is correct.
Claims 10 – 17 refer to contents changing going from “a center of a first grain to the second grain”.  This is indefinite and incorrect as one can easily see from the Figures, which shows an increase or decrease from a center of a grain to a center of the grain boundary; i.e. the distribution must be either a V or inverted V shape (or “U” shape) as each grain contains the same elements, so the diffusion would be coming from each grain. For the purpose of evaluating the prior art, the Examiner has interpreted these claim requirements in view of Applicants’ Figures (e.g. Figure 9).
Claims 11, 13 and 16 refer to ratios of elements, but these ratios do not appear to make sense based on the ‘increasing’/’decreasing’ requirements also present for these claims.  E.g. for claims 11 and 13, a ratio of 0.4 would mean that the content was increasing, as the ratio is [conc]grain/[conc]bndy = 0.4 = {[conc]grain = 4} / [conc]bndy = 10}, yet the requirement in claim 10 is that the [conc] must DECREASE.  The Examiner deems that it is the use of the terminology ‘ratio’ when, in reality, Applicants are trying to say that the relative amount in the grain boundary center is 40% or less than the amount in the center of the grain (or perhaps that the grain boundary center is at least 40%; i.e. 40 – 99% of what is at the grain center?).  Since it is unclear how these claims are to be interpreted, the Examiner has allowed that any decrease would necessarily read on the claimed limitations as the exact decrease would have been an optimizable parameter to a person of ordinary skill in the art (it is simply standard diffusion mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference KR 2017-0029462 A (document D1 in Written Opinion, also published as JP 2015-231938 A) in view of Yoshida et al. (U.S. Patent App. No. 2011/0279217 A1), the above evidenced by one or more of Tada et al. (U.S. Patent App. No. 2017/0278607 A1), Lee et al. (U.S. Patent App. No. 2015/0022305 A1), and/or Innoue et al. (U.S. Patent No. 5,518,642).  See provided Machine Translation of JP ‘938 A1 for paragraph citations.
Regarding claim 1, KR ‘462/JP ‘938 A disclose a magnetic core (Title and Abstract) meeting the claimed Fe, Mn and Zn amounts (KR Paragraphs 0009-0011 per Written Opinion; JP Means for Solving Problem and Tables), including a magnetic additive (NiO and CoO with overlapping amounts – ibid), and non-magnetic additives (SiO2, Ca2O3, Ta2O5, V2O5, Nb2O5, etc. with overlapping amounts – examples in Tables and pages 3 – 5 of Machine Translation), wherein the core has a core loss (PcV) meeting the claimed limitations (Tables).
KR ‘462/JP ‘938 A fail to disclose magnetic permeability values meeting the claimed range. They also disclose embodiments both in and out of the claimed composition values.
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of each component meeting applicants' claimed limitations by optimizing the results effective variable through routine experimentation, especially given the teaching in KR ‘462/JP ‘938 A regarding overlapping amounts that are within the scope of the preferred embodiments.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, Yoshida et al. teach that initial permeability values of over 2900 are desired for magnetic cores, including permeability values as high as ~4000 (Tables).  Yoshida et al. is directed explicitly to magnetic cores having good permeability characteristics, both initial permeability and permeability as impacted by temperature and magnetic field stressors (Paragraphs 0003 – 0013, 0045 and Tables, especially Table 4 showing impact of magnetic additive on permeability).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of KR ‘462/JP ‘938 A to utilize compositions meeting the claimed limitations and permeability values meeting the claimed limitations as taught by Yoshida et al., as high initial permeability values are required for high inductances for use in high transmission applications.
Regarding claims 2 - 4, Applicants’ are characterizing the permeability behavior as a function of various stressors.  While the prior art does not explicitly teach controlling the permeability behavior to meet these specific conditions, the prior art – as exemplified by Yoshida et al. – recognizes the need to control the permeability response to external stressors, such as temperature, external fields, etc.  As such, the Examiner deems that these property values would have been obvious to one having ordinary skill in the art, as merely being a determination of the optimum value of a results effective variable such as the permeability’s response to external stimuli through routine experimentation, especially given the teaching in Yoshida et al. regarding the recognition that one needs to tailor the permeability’s response to external stimuli to ensure a good magnetic core in a wide range of operating conditions.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As additional evidence supporting this position of optimization, the Examiner points to Tada et al., which teaches a similar requirement to tailor properties related to the magnetic core loss as it is impacted by outside stimuli (Figures and disclosure directed thereto).
Regarding claim 5, KR ‘462/JP ‘938 A disclose a toroidal shape (JP Paragraph 0041).  While none of the above disclose an ‘average breaking load’, the Examiner deems that maximizing the breaking load of a product (i.e. its “impact resistance” should it be subject to dropping, etc.) would have been well within the knowledge of a person of ordinary skill in the art.  I.e. one wouldn’t want a core that would fall apart if someone were to sneeze on it…
Regarding claims 6 and 7, these limitations are met for the reasons provided above.  The Examiner also notes, as per the discussion in the Written Opinion, that there is some confusion as to what constitutes and acceptable amount of the magnetic additive, as it seems that too much Co results in permeability values below 2900 (as required in claim 1).  This is supported by the data in Table 4 of Yoshida et al., which disclose similar behavior in permeability versus Co amount.
Regarding claims 8 and 9, KR ‘462/JP ‘938 A disclose all of these non-magnetic additives in the claimed amounts (see citations above) with the exception of Zr; however, Yoshida et al. disclose the equivalence of Zr to these additives (at least Paragraph 0088).
Regarding claim 10, KR ‘462/JP ‘938 A and Yoshida et al. are relied upon as described above. KR ‘462/JP ‘938 A further disclose that the magnetic additive is primarily in the grain (i.e. replaces at the B site – see page 4 of Machine Translation).  The Examiner notes that this agrees with JP ‘938 A’s teaching that the oxides segregate to the grain boundary (page 5 of Machine Translation) as further evidenced by one or both of Lee et al. (Paragraphs 0043 – 0045 and 0067 – 0076) and Inoue et al. (at least Figure 1), both of which also disclose that it is known that the non-magnetic material/additive primarily segregates to the grain boundary region to form the insulative grain boundary while the magnetic additives primarily end up in the magnetic grain.  The Examiner also notes that this is simple, conventional diffusion of elements and is well established in the granular magnetic material arts.
Regarding claim 11, it would have been obvious to a person of ordinary skill in the art to optimize the relative amounts of the Co in the grain to the grain boundary so that the magnetic additive was primarily in the grain, thereby reading on the claimed limitations.  While the exact relative magnitude is not taught, the Examiner deems that it would have been obvious to a person of ordinary skill in the art since the Co should be predominantly in the grain to substitute at the B sites.
Regarding claims 12 and 13, as Ni is another magnetic additive, the same logic and reasoning applied in claims 10 and 11 above (for Co) applies here to Ni.  These claims are rejected as obvious for the reasons cited above with regard to Co (equally applicable to Ni).
Regarding claims 14 and 15, these limitations are met for the reasons previously set forth.
Regarding claims 16 – 20, these limitations are met for the reasons previously set forth, noting that a teaching of ‘increasing’ amount for the non-magnetic additive in claim 16 is akin to teaching that these non-magnetic oxides are predominantly present in the grain boundary region; i.e. exactly as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 5, 2022